Case 2:20-cv-00966-NR Document 415-20 Filed 08/28/20 Page 1 of 3




                 EXHIBIT B-3
 Case 2:20-cv-00966-NR Document 415-20 Filed 08/28/20 Page 2 of 3

 PENNSYLVANIA GUIDANCE FOR MISSING INNER SECRECY ENVELOPES (“NAKED BALLOTS”)



                                 TLP: WHITE




                    Pennsylvania
Guidance for Missing Official Election Ballot Envelopes
                  (“Naked Ballots”)



                           Date: August 19, 2020
                                Version: 1.0




                                                                        Page 1 of 2




                                                                               PADOS000751.000001
Case 2:20-cv-00966-NR Document 415-20 Filed 08/28/20 Page 3 of 3




                                                                   PADOS000751.000002
